Case 1:19-cv-00413-WS-B Document 46-2 Filed 08/14/19 Page 1 of 1                    PageID #: 322




                            UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DISTRICT

 DAN BUNKERING (AMERICA), INC.                *
                                              *
 VERSUS                                       *      CASE NO. 1:19-cv-00413-WS-B
                                              *
 EPIC HEDRON, in rem,                         *
 EPIC DIVING & MARINE SERVICES,               *
 LLC, in personam,                            *
 EPIC COMPANIES, LLC, in personam             *
                                              *
 *      *       *      *       *      *       *

                              WARRANT FOR ARREST IN REM

 TO THE UNITED STATES MARSHAL
 FOR THE UNITED STATES DISTRICT COURT
 FOR THE SOUTHERN DISTRICT OF ALABAMA

        Fugro USA Marine, Inc.’s Complaint in Intervention in the above-styled in rem
 proceeding was filed in the Southern Division of this Court on August 14, 2019.

         In accordance with FRCP Supplemental Rule C, you are directed both to arrest the
 defendant vessel, the M/V EPIC HEDRON, her tackle, apparel, furniture, engines and
 appurtenances, should you find her within this district, and to detain her in your custody pending
 further order of the court.

        You must also give notice of the arrest to all persons upon whom notice is required by
 FRCP Supplemental Rule C(4), as designated below by the plaintiff-intervenor and the practices
 of your office.

        Notice to:
        Master, M/V EPIC HEDRON
        Now lying afloat at EPIC Alabama Shipyard
        660 Dunlap Drive
        Mobile, Alabama 36602

        SO ORDERED, at Mobile, Alabama, this ___ day of August, 2019.

                                              CHARLES R. DIARD, JR., Clerk


                                              By: _____________________________________
                                                    DEPUTY CLERK
